Order filed June 21, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00006-CV
                                   ____________

FERMIN FRANCO, INDIVIDUALLY, AND A/N/F OF KAMILA FRANCO
                 AND DIEGO FRANCO, Appellant

                                         V.

                          SONIA MORALES, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-24798

                                    ORDER
      Appellant’s brief was originally due May 4, 2018. Appellant requested
additional time to file a brief. After granting the requested extensions, appellant’s
brief was due June 5, 2018. No brief or motion for extension of time has been filed.

      Unless appellant files a brief with this court on or before July 6, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM